Citation Nr: 1033319	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  09-17 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to November 
1972.  

This matter is before the Board of Veterans' Appeals (Board) from 
a December 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The 
Veteran participated in a Board hearing in June 2010.  A 
transcript is of record and has been reviewed.  


FINDING OF FACT

The Veteran's tinnitus was likely caused by in-service noise 
exposure.    


CONCLUSION OF LAW

The Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 
1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(d) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  



Legal Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  
38 C.F.R. § 3.303(d).  

In the case of any Veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the Veteran.  Service 
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

Analysis

The Board notes that the Veteran has competently reported that he 
was exposed to artillery noise while serving as a weapons 
infantryman in Vietnam.  He stated that he was not given ear 
protection.  His DD Form 214 confirms service in the infantry, 
and he is in receipt of the National Defense Service Medal, 
Vietnam Service Medal and Vietnam Campaign Medal, as well as 
several marksmanship decorations.  The Board finds that the 
information contained in the Veteran's DD Form 214 is consistent 
with his statements regarding combat-related noise exposure.  As 
such, the Veteran is entitled to the presumption of combat noise 
exposure.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette 
v. Brown, 82 F.3d 389 (1996).  

The Veteran received a VA audiological examination in December 
2007; the Veteran denied tinnitus.  During the Board hearing, he 
testified that he did not understand the question regarding 
tinnitus at that time.  He had another VA audiological 
examination in December 2008.  He reported experiencing tinnitus 
for as long as he could remember.  The VA examiner cited the 
Veteran's previous statements regarding tinnitus in her opinion 
that tinnitus was less likely as not caused by or a result of 
military noise exposure.  

During his Board hearing, the Veteran testified that, had he 
understood what tinnitus was, he would have told the December 
2007 VA examiner that he suffered from tinnitus since service.  
In a November 2008 statement, the Veteran also asserted that 
tinnitus has been ongoing since discharge from service.  He 
stated that it began during his infantry training and combat 
service in Vietnam. He noted that earplugs were not standard 
issue items at that time.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

The Board finds the Veteran's statements that he has had tinnitus 
since service to be credible.  Furthermore, the Board notes that 
tinnitus is subjective, and the kind of condition to which lay 
testimony is competent.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).  

The Board concludes that evidence for and against the claim for 
service connection for tinnitus is at least in approximate 
balance.  The Veteran's statements regarding the onset and 
continuation of tinnitus establishes continuity of 
symptomatology, linking tinnitus to service.  See 38 C.F.R. § 
3.303(b).  Accordingly, the Board will resolve the benefit of the 
doubt in favor of the Veteran and grant service connection for 
tinnitus.  38 U.S.C.A. §§ 1110, 1154(b), 5107; 38 C.F.R. §§ 
3.303, 3.304(d).  


ORDER

Entitlement to service connection for tinnitus is granted. 




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


